Citation Nr: 0803227	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for a service-
connected dental condition.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945, including combat service during World War II. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  The veteran perfected a timely 
appeal.

The veteran, accompanied by his representative, testified at 
a June 2003 hearing conducted via video conference at the 
local VA office before the undersigned Veterans Law Judge.  A 
transcript of this hearing has been associated with the VA 
claims folder.  

The case was remanded in February 2004 so that the veteran 
could be afforded a VA examination to determine the etiology 
of the claim.


FINDINGS OF FACT

1.  The veteran was involved in an aerial attack that 
resulted in fracture and loss of several teeth.  He 
subsequently had the remaining fractured teeth and bone 
fragments and roots removed.  He was fitted with upper and 
lower dentures.

2.  The veteran's service-connected loss of masticatory 
surface has not been shown to be manifested by loss of all 
teeth, the loss of all upper teeth or all lower teeth, or the 
loss of all upper and lower posterior or upper and lower 
anterior teeth; nor has the disability been shown to be 
manifested by significant impairment in masticatory function. 


CONCLUSION OF LAW

The criteria for a compensable rating for a service-connected 
dental condition
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.150, Diagnostic Code 9913 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
March 2004.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the veteran was notified in a March 2005 
rating decision that a 0 percent evaluation had been assigned 
as of October 1999.  An explanation for this determination 
was provided in that decision.  The Board finds that this 
action effectively satisfies VA's requirements in view of 
Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased Rating for a Dental Condition
 
Diagnostic Code 9913 provides a compensable disability rating 
based on whether the lost masticatory surface can or cannot 
be restored by a suitable prosthesis.  If the lost 
masticatory surface cannot be restored, the Diagnostic Code 
9913 provides a maximum 40 percent disability rating for the 
loss of all teeth, a 30 percent rating for the loss of all 
upper teeth or all lower teeth, a 20 percent rating for the 
loss of all upper and lower posterior or upper and lower 
anterior teeth, a 10 percent rating for the loss of all upper 
anterior or lower anterior teeth, and a 10 percent rating for 
all upper and lower teeth on one side missing.  A 0 percent 
rating is assigned where the loss of masticatory surface can 
be restored by suitable prosthesis.  These ratings apply only 
to bone loss through trauma or disease, such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling.  38 C.F.R. § 4.150 (2007).  Hence, the 
level of disability rating to be assigned under Diagnostic 
Code 9913 is dependent on the location and number of teeth 
that have been lost.  

Recent medical evidence in the form of the October 2004 VA 
examination, shows that the veteran has only the following 
teeth present: #2, #22, and #27.  He ultimately had root 
canal therapy on these teeth.  According to the examiner, the 
veteran wears a full upper and lower denture that is 
"satisfactory and functioning well."  The examiner noted 
that the veteran has normal inter-incisor range of motion.  
He also noted moderate to advanced alveolar bone loss that 
does not affect the function of the dentures.  The examiner 
also stated that "the patients only request is that the 
missing tooth #27 be replaced in the denture, which is not a 
problem for us."  The Board notes that with regard to tooth 
#27, the examiner's notes are conflicting.  For the purposes 
of this decision, the Board will assume that tooth #27 is 
missing and that the only viable teeth are #2 and #22.
 
Here, the degree of disability would not support the 
assignment of a compensable rating under Diagnostic Code 
9913.  The Board finds that the criteria of Diagnostic Code 
9913 is specific, and that an evaluation in excess of 0 
percent is only warranted when the loss of substance of the 
body of the mandible has resulted in the loss of all teeth, 
the loss of all upper teeth or all lower teeth, or the loss 
of all upper and lower posterior or upper and lower anterior 
teeth.  As extensive as the loss of teeth is, the position of 
the remaining teeth are such where the veteran does not meet 
the criteria for a compensable evaluation under Diagnostic 
Code 9913.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim. 
 
The Board has considered whether other Diagnostic Codes are 
applicable.  Diagnostic Codes 9901-9905 are not applicable 
given that there is no impairment in masticatory function as 
a result of service-connected loss of masticatory surface or 
malunion of the mandible.  Diagnostic Code 9905 is also not 
applicable given the veteran's normal inter-incisor range of 
motion.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order. 

After considering all the evidence of record, the Board finds 
that a compensable rating is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 9913.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied. 




ORDER

Entitlement to an initial compensable rating for a service-
connected dental condition is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


